Order
PER CURIAM:
Christopher Baker appeals the denial, after an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. Baker argues that trial counsel was ineffective for failing to timely endorse a witness that would have supported his defense theory, resulting in the exclusion of her testimony at trial. Baker claims that he was prejudiced by counsel’s failure in that, had the witness been allowed to testify, the State would have been unable to make an argument in closing regarding a lack of evidence to support Baker’s defense theory. Because Baker failed to prove either that counsel’s performance was deficient or that Baker suffered resulting prejudice, we affirm the decision of the motion court. Rule 84.16(b).